DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 12, 2021.
 Claims 1-20 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed on November 12, 2021 have been fully considered but they are not persuasive. 
Jiang discloses generate a plurality of DM-RS sequences, each DM-RS sequence maybe generated for a corresponding DM-RS symbol of a plurality or series of DM-RS symbols associated with a data channel for V2V communication based on a DM-RS symbol number of the corresponding DM-RS symbol. The DM-RS, in the time domain and frequency domain, may occupy multiple symbols (e.g., more than two) of the subframe including the control/data channel as shown in FIGS. 4-5. For example, in one configuration, in the time domain the DM-RS for a control channel, e.g., PSCCH, that may be used for V2V communication may occupy or locate at  the 3rd (410) 6th th (414), and 12th (416) symbols of the subframe 401 including the control channel as illustrated in FIG. 4. FIG. 4. This is the same function as claimed by the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jiang et al. (US Application 2018/0048446, hereinafter Jiang).
Regarding claims 1, 11,18,  Jiang discloses a system, a method, and a machine-readable medium  (Figs. 1-9), comprising: a processor (316,375,370,356,359,368.904) ; and a memory (360,376,906) that stores executable instructions that, when executed by the processor, facilitate performance of operations ([0079], which recites The bus 924 links together various circuits including one or more processors and/or hardware components, represented by the processor 904, the components 804, 806 (including 810, 812, 814), 808 (including 816, 818, and 820), 822, and the computer-readable medium/memory 906 ) , comprising:
generating a series demodulation reference signal configuration that define locations of a demodulation reference signal in frequency domain and time domain ([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082], which recites the UE 104 may be configured to determine DM-RS sequences for DM-RS symbols within a control and data channel for vehicle-to-vehicle communication, and transmit a plurality of DM-RS symbols within the control and data channel using the DM-RS sequences (198). For example, in one configuration the UE 104 may be configured to determine (198) a DM-RS sequence based on a base DM-RS sequence associated with a control channel for V2V communication and an identity of the UE 104, and transmit (198) a plurality of DM-RS symbols within the control channel in a subframe using the DM-RS sequence. the DM-RS, in the time domain, may occupy multiple symbols (e.g., more than two) of the subframe including the control/data channel as shown in FIGS. 4-5. The data channel 500 may be transmitted by the UE 402 in a subframe 501 and a corresponding set of RBs (e.g., the subframe 501 and the set of RBs are the time-frequency resources of the data channel 500).); 
wherein demodulation reference signals in the series of demodulation reference signal configurations have different numbers of symbols within the time domain pattern(Figs. 4,5, Abstract [0053]-[0059], which recites generate a plurality of DM-RS sequences, each DM-RS sequence maybe generated for a corresponding DM-RS symbol of a plurality or series of DM-RS symbols associated with a data channel for V2V communication based on a DM-RS symbol number of the corresponding DM-RS symbol. the DM-RS, in the time domain and frequency domain, may occupy multiple symbols (e.g., more than two) of the subframe including the control/data channel as shown in FIGS. 4-5. For example, in one configuration, in the time domain the DM-RS for a control channel, e.g., PSCCH, that may be used for V2V communication may occupy or locate at  the 3rd (410) 6th (412), 9th (414), and 12th (416) symbols of the subframe 401 including the control channel as illustrated in FIG. 4. FIG. 4);
selecting a time domain pattern, a number of symbols within the time domain pattern and a frequency domain pattern based on the series demodulation reference signal configuration([0036]-[0037], [0043]-[0044], [0051]-[0059], [0062]-[0064], [0082], which recites the UE 104 may be configured to determine DM-RS sequences for DM-RS symbols within a control and data channel for vehicle-to-vehicle communication, and transmit a plurality of DM-RS symbols within the control and data channel using the DM-RS sequences (198). For example, in one configuration the UE 104 may be configured to determine (198) a DM-RS sequence based on a base DM-RS sequence associated with a control channel for V2V communication and an identity of the UE 104, and transmit (198) a plurality of DM-RS symbols within the control channel in a subframe using the DM-RS sequence. the DM-RS, in the time domain, may occupy multiple symbols (e.g., more than two) of the subframe including the control/data channel as shown in FIGS. 4-5. The data channel 500 may be transmitted by the UE 402 in a subframe 501 and a corresponding set of RBs (e.g., the subframe 501 and the set of RBs are the time-frequency resources of the data channel 500).); and 
allocating resources for the demodulation reference signal on at least one physical shared channel based on the time domain pattern and the frequency domain pattern([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082], which recites the UE 104 may be configured to determine DM-RS sequences for DM-RS symbols within a control and data channel for vehicle-to-vehicle communication, and transmit a plurality of DM-RS symbols within the control and data channel using the DM-RS sequences (198). For example, in one configuration the UE 104 may be configured to determine (198) a DM-RS sequence based on a base DM-RS sequence associated with a control channel for V2V communication and an identity of the UE 104, and transmit (198) a plurality of DM-RS symbols within the control channel in a subframe using the DM-RS sequence. the DM-RS, in the time domain, may occupy multiple symbols (e.g., more than two) of the subframe including the control/data channel as shown in FIGS. 4-5. The data channel 500 may be transmitted by the UE 402 in a subframe 501 and a corresponding set of RBs (e.g., the subframe 501 and the set of RBs are the time-frequency resources of the data channel 500).).  
Regarding claims 2, 12, Jiang discloses the system of claim 1, wherein the operations further comprise: generating an indication of the demodulation reference signal configuration used by first receiver to measure and generate a feedback to a first transmitter, wherein the indication comprises a first index value, wherein the first index ([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
Regarding claims 3, 13,  Jiang discloses the system of claim 1, wherein the operations further comprise: generating an indication of the demodulation reference signal configuration used by first receiver to measure and generate a feedback to a first transmitter, wherein the indication comprises a density value and a comb offset([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
 	Regarding claims 4, 14, Jiang discloses the system of claim 2, wherein the feedback generated corresponding to elements of the indicated the demodulation reference signal configuration comprises a first value, wherein the first value is a parity check result based on the demodulation reference signal configuration([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
 	Regarding claims 5, 15, Jiang discloses the system of claim 1, wherein the operations further comprise: receiving a confirmation via a closed-loop feedback that the demodulation reference signal configuration was adapted by a communication device ([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
 	Regarding claims 6, 16, 9,  Jiang discloses the system of claim 1, wherein the demodulation reference signal configuration is based on a pre-configured traffic type, wherein the pre-configured traffic type comprises a unicast traffic type ([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
Regarding claims 7, 17,  20, Jiang discloses the system of claim 1, wherein the demodulation reference signal configuration is based on a closed-loop feedback between a first transmitter and a first receiver, where in the closed- loop feedback is ([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
Regarding claim 8, Jiang discloses the system of claim 1, wherein the demodulation reference signal configuration is based on a downlink control information signaling from a network node device having a first transmitter([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
 	Regarding claim 9, Jiang discloses the system of claim 1, wherein the demodulation reference signal configuration is based on a radio resource controller signaling from a network node device having a first transmitter([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
 	Regarding claim 10, Jiang discloses the system of claim 1, wherein the demodulation reference signal configuration based on a control element signaling from a network node device having a first transmitter([0036]-[0037], [0043]-[0044], [0051]-[0055], [0062]-[0064], [0082]).  
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461